


Exhibit 10.49

 

2003 Executive Bonus Plan

 

 


PURPOSE

 

The purpose of the 2003 Executive Bonus Plan is to incentivize executives to
meet and exceed the Company’s 2003 Operating Plan.

 

 


ELIGIBILITY

 

All 16B officers, Vice President of Systems Architecture Group, and Vice
President of Advanced Technology Division, hired on or before September 30,
2003.

 

 


EXECUTIVE BONUS POOL

 

Thirty percent (30.0%) of FY 2003 net operating income (earnings excluding
interest income derived from any capital raised after December 31, 2002, and
non-operating net income) exceeding $0.1800 per share will be dedicated to the
executive bonus pool.  The number of shares used in the calculation will be the
same as for the public EPS calculation.  There will be no cap on the size of the
pool; net operating income must reach a minimum of $0.1900 per share, otherwise
the Executive Bonus Pool will not be funded and no payouts will be authorized. 
Bonus targets will not be for EPS purposes, i.e., the pool allocation is made
after calculation of EPS net of the pool contribution.

 

 


ALLOCATION

 

Bonus targets will allocated based on the following factors:

 


 


CATEGORY


 


FACTOR


 

 

CEO

 

 

0.5

 

 

 

PRESIDENT

 

 

0.4

 

 

 

All Others

 

 

0.25

 

 

 

Factors for executives hired after January 31, 2003 will be reduced on a
pro-rata basis in accordance with accrued service calculated on a seven (7) day
per week calendar basis.

 

To calculate target allocations, the executive bonus pool will be divided by the
product of these factors times the number of eligible executives in each
category on the payout date.

 

For example, if net operating earnings were $0.2000 per share with 70 million
shares outstanding, the bonus pool would be $420,000.00 (($0.2000 - $0.1800) *
70,000,000 * 30% = $420,000.00).

 

-1-

--------------------------------------------------------------------------------


 

 

Assuming eligible executives on the bonus payment date consist of one (1) CEO,
one (1) PRESIDENT, and ten (10) others, all of whom were hired on or before
January 31, 2003, bonus targets would be as follows:

 


 


CATEGORY


 


 


EXAMPLE TARGET

 

Total

 

 

CEO (1)

 

$61,765

 

 

$61,765

 

 

 

PRESIDENT (1)

 

$49,412

 

 

$49,412

 

 

 

All Others (10)

 

$30,882

 

 

$308,823

 

 

 

TOTAL

 

 

 

 

$420,200

 

 

 

 

 


ADMINISTRATION

 

If indicated, payouts will be completed no later than February 15, 2004. 
Eligible executive must be a regular employee in good standing on the payout
approval date in order to receive a payout.

 

In January 2004, the CEO will present executive bonus recommendations to the
Compensation Committee (“Committee”), which will have the authority to alter the
CEO recommendations.  Based on the performance and contribution (achievement
versus objectives, goals, and metrics; jointly determined by the CEO and
PRESIDENT) of each executive, CEO-recommended and Committee-approved payouts may
be higher or lower than bonus targets; however, the sum of all payouts may not
exceed the funded amount of the Executive Bonus Pool.

 

Payouts will be considered authorized upon approval by the Committee.  Bonuses
will not be considered “earned” until approval by the Committee.

 

 

Executive:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

CEO:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

PRESIDENT:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

CFO:

 

 

Date:

 

 

 

-2-

--------------------------------------------------------------------------------

